                  UNITED STATES DISTRICT COURT
               SOUTHERN DISTRICT OF WEST VIRGINIA
                          AT CHARLESTON



UNITED STATES OF AMERICA

v.                             CRIMINAL ACTION NO. 2:09-00113-3

JAMES KENNETH WHITE




        SUPERVISED RELEASE REVOCATION AND JUDGMENT ORDER
                  MEMORANDUM OPINION AND ORDER


          On March 11, 2020, the United States of America

appeared by Negar M. Kordestani, Assistant United States

Attorney, and the defendant, James Kenneth White, appeared in

person and by his counsel, Michael D. Payne, for a hearing on

the petition seeking revocation of supervised release and

amendment thereto submitted by United States Probation Officer

M. Dylan Shaffer.   The defendant commenced an eight-year term of

supervised release in this action on May 15, 2018, as more fully

set forth in the Judgment Including Sentence Under the

Sentencing Reform Act entered by the court on January 29, 2010.



          The court heard the admissions of the defendant and

the representations and argument of counsel
            For reasons noted on the record of this proceeding,

which are ORDERED incorporated herein by reference, the court

found by a preponderance of the evidence that the defendant has

violated the conditions of supervised release in the following

respects:   (1) the defendant on July 28, 2019, traveled outside

of his district, being the Western District of North Carolina

where he commenced his term of supervised release on May 15,

2018, to Charleston, West Virginia, without permission from the

court or his supervising probation officer; (2) the defendant

was instructed by his supervising probation officer to report to

the probation office in the Western District of North Carolina

on June 12 and August 1, 2019, which he failed to do; (3) the

defendant failed to notify his probation officer that he was

terminated from his employment on July 13, 2019, and failed to

obtain employment since being terminated from his job; (4) the

defendant used and possessed a controlled substance as evidenced

by positive urine specimens submitted by him on May 30 and July

22, 2019, for cocaine; (5) the defendant was instructed by his

supervising probation officer to participate in outpatient

substance abuse treatment at the McLeod Center, located in

Charlotte, North Carolina, but failed to report for his

orientation on August 1, 2019, and has not attended any
                                  2
substance abuse treatment sessions as instructed; (6) the

defendant failed to submit a urine screen as instructed by

his supervising probation officer, on each June 12, June 28,

July 1, July 31, and August 6, 2019; all of the foregoing as set

forth in the petition on supervised release and amendment

thereto and admitted by the defendant; and (7) it was agreed by

the defendant that the government has sufficient proof to prove

by a preponderance of the evidence that on January 17, 2020, the

defendant was asked by an employee to leave the Par Mar

convenience store located at 1503 Washington Street, East, in

Charleston, West Virginia, due to previously being banned for

shoplifting, and he complied therewith but later returned and

engaged in an altercation with the employee and bit the employee

with his teeth on the leg, a battery causing minor injuries.



           And the court finding, as more fully set forth on the

record of the hearing, that the violations warrant revocation of

supervised release and, further, that it would unduly depreciate

the seriousness of the violations if supervised release were not

revoked, it is ORDERED that the supervised release previously

imposed upon the defendant in this action be, and it hereby is,

revoked.



                                 3
          And the court having complied with the requirements of

Rule 32(a)(1)(B) and (C) of the Federal Rules of Criminal

Procedure, and finding, after considering the factors set forth

in 18 U.S.C. § 3583(e), that the defendant should be confined to

the extent set forth below, it is accordingly ORDERED that the

defendant be, and he hereby is, committed to the custody of the

United States Bureau of Prisons for imprisonment for a period of

EIGHT (8) MONTHS, to be followed by a seven (7) year term of

supervised release upon the same terms and standard conditions

as heretofore, as well as the special condition that he

participate in and successfully complete a six or nine to twelve

month program at Recovery “U” or comparable program as directed

by the probation officer.



          The defendant was remanded to the custody of the

United States Marshal.






                                4
          The Clerk is directed to forward copies of this

written opinion and order to the defendant, all counsel of

record, the United States Probation Department, and the United

States Marshal.



                         DATED:       March 13, 2020




                                  5
